Name: 94/781/EC: Council Decision of 5 December 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  parliament;  executive power and public service;  EU institutions and European civil service
 Date Published: 1994-12-09

 Avis juridique important|31994D078194/781/EC: Council Decision of 5 December 1994 appointing an alternate member of the Committee of the Regions Official Journal L 316 , 09/12/1994 P. 0041 - 0041 Finnish special edition: Chapter 1 Volume 3 P. 0216 Swedish special edition: Chapter 1 Volume 3 P. 0216 COUNCIL DECISION of 5 December 1994 appointing an alternate member of the Committee of the Regions (94/781/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat of alternate member on the Committee has become vacant following the resignation of Mr JÃ ©rÃ ´me PolvÃ ©rini, which was brought to the Council's attention on 27 October 1994; Having regard to the proposal from the French Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Emile Mocchi is hereby appointed an alternate member of the Committee of the Regions in place of Mr JÃ ©rÃ ´me PolvÃ ©rini for the remainder of his term of office, which expires on 25 January 1998. Done at Brussels, 5 December 1994. For the Council The President Th. WAIGEL (1) OJ No L 31, 4. 2. 1994, p. 29.